           Case 2:19-cv-00871-WBS-CKD Document 36 Filed 04/21/20 Page 1 of 1


 1


 2

                              IN THE UNITED STATES DISTRICT COURT
 3                           FOR THE EASTERN DISTRICT OF CALIFORNIA


 4   UNITED STATES OF AMERICA,                          Case No. 2:19−CV−00871−WBS−CKD

                Plaintiff,                              ORDER GRATING MOTION
 5
                                                        REQUESTING CONTINUANCE OF
                v.                                      SCHEDULING CONFERENCE
 6
     ALFRED HARDING; CAPITAL
     INVESTMENTS TRUST; MALISA
 7   HARDING, a.k.a., MALISA DE OCHOA; and
     SISKIYOU COUNTY,

 8              Defendants.


 9              Before the Court is the United States’ Motion Requesting Continuance of Scheduling

     Conference. Upon consideration of the Motion, the record herein, and for good cause shown, it is
10
     hereby ORDERED:
11      1. The United States’ Motion for Continuance of Scheduling Conference is GRANTED;

        2. The Scheduling Conference is rescheduled from April 27, 2020, at 1:30 p.m. to October
12
            26, 2020, at 1:30 p.m. A status report shall be filed no later than October 13, 2020.
13


14   IT IS SO ORDERED

     Dated: April 21, 2020
15


16


17

                                            1
18
